Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 7/6/21.

Track1 Granted
3.	The track1 request filed on 7/6/21 has been granted by the office on 7/21/21. Accordingly this application has been prosecuted on an expedited basis. Applicant is suggested to follow the guidance listed in the grant document maintain the status.

4.	The instant application is a continuation of 16/988,284, filed 08/07/2020, now U.S. Patent 10,961,566, which is a continuation of 16/414,213, now U.S. Patent 10,787,701, which is a continuation of 16/402,098, now U.S. Patent 10,472,669, which is a continuation of 16/276,235, now U.S. Patent 10/480,022, which is a continuation of 15/187,661, now U.S. Patent 10,308,982, which is a continuation of 13/080,616, now 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 7/19/21 (14 pages) has been considered. All the references cited therein have been considered by the examiner.
	The document filed along with IDS listed above (4pages, now labeled as TRAN.LET) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Interview Summary filed by the Applicant
6.	The interview summaries filed by the applicant for the interview conducted on 4/14/21, 5/13/21 and 6/21/21 have been acknowledged by the examiner.



Terminal disclaimers
7.	The electronic terminal disclaimers filed on 10/28/20, 12/4/20, 2/3/21, 4/21/21, 5/18/21 and 6/1/21 and their acceptance by the office to overcome potential ODP rejections over claims of related copending applications and issued patents as listed in said TDS have been acknowledged by the examiner.

Claim status
8.	In the claim listing of 6/24/21 claims 2-3, 5 and 19-31 are pending in this application and are under prosecution. Claims 2, 5, 9-12, 20-23 and 30-31 are amended. Claims 1, 4, 6-8 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 7).

Withdrawn Objection, Rejections and Response to the Remarks
9.	The previous objection of claims 2 and 21 and rejections of claims 2-21 under 35 USC 112 first and second paragraphs have been withdrawn in view of interview conducted with supervisor Nguyen and examiner Bhat and the representative Ms. Reiter, identifying the support for the amended claims in the instant specification (Remarks, pg. 6). 
10.	The previous rejection of claims 2, 6-8, 12, 14-16, 20, 21, 24, 26 and 30-31 under pre-AIA  35 USC 102(b) as being anticipated by Yeakley has been withdrawn in view of amendments to claims 2 and 21 and persuasive arguments made by the applicant that 
11.	The previous rejection of claims 3-5, 9-11, 13, 22, 23, and 25 under pre-AIA  35 USC 103 as being unpatentable over Yeakley in view of Fan and claims 17-19 and 27-29 over Yeakley in view Hlubek has been withdrawn in view of amendments to claims 2 and 21 and persuasive arguments made by the applicant that Yeakley does not specifically teach the amended limitations of claims 2 and 21 (Remarks, pgs. 10-14).
	However upon further consideration, new grounds of rejections are set forth in this office action.

Claim Rejections - 35 USC § 102
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

13.	Claims 2-3, 5, 9-10, 12 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valat et al (US 2006/0199183 published Sep. 7, 2006).
	Claim interpretation: A composition of instant claim 2 read on an array comprising (i) a planar substrate, (ii) a plurality (i.e., at least two) of capture probes, wherein each capture probe comprises (i) a biological target-binding domain that is complementary to a portion of mRNA (ii) a coding identifier comprising a nucleic acid sequence that identifies a unique location on the planar substrate and does not selectively hybridize to an mRNA that binds to the biological target-binding domain of the capture probe, wherein the plurality of capture probes are directly immobilized on the planar substrate in a predefined pattern.

Similarly in view of lack of limiting definition for a “predefined pattern” in the instant specification, any separation between two capture probes encompasses predefined pattern.
In view of lack of “structural feature” or specific component that impart the direct immobilization of the capture probe any chemical group (e.g., primary amines, thiol or aldehyde or carboxyl group) suitable for covalent immobilization of capture probes on a substrate in the form of a glass slide encompasses direct immobilization.  
	Valat teaches a plurality of embodiments. The citations of Valat in this office action should not be construed as the only embodiments.
	Regarding claims 2, 5 and 9, Valat teaches a biochip comprising at least two probes on a substrate (paragraphs 0017-0019), wherein the substrate comprise a glass slide (Fig. 1A paragraph 0105) and further comprises chemical groups in the form of primary amines, thiol or aldehyde or carboxyl group suitable for covalent immobilization of capture probes (paragraph 0105). The glass slide of Valat is the planar substrate as recited in instant claim 9. Valat also teaches that the probes are attached to the surface covalently at the 5’ end (paragraph 0109, limitation of claim 5).

    PNG
    media_image1.png
    392
    535
    media_image1.png
    Greyscale

	Valat further teaches that each of the probes (i.e., hairpin capture probes) comprise nucleic acid sequence 101 complementary to the target nucleic acid sequence (Figs. 1A and 1B and paragraph 0094) and tag sequence 106, which can be used to “address” the probe to a specific location on a biochip, by means of its hybridization to an immobilized biochip sequence that is perfectly complementary to the tag or a portion of the tag (Figs. 1A and 1B and paragraph 0095), wherein the target sequence is mRNA (Figs. 6 and paragraph 0110) and the probe density range from several (e.g. 3, 10, 30) up to 100 different (i.e., non-identical) probes per 1 cm2 or higher (paragraph 0107). 
	Each of the probes comprising sequence complementary to the mRNA target and tag sequence addressing the specific location on the glass slide substrate in the range of 3 to 100 per cm2 of Valat meets the limitation of probes comprising (i) a biological target-binding domain and (ii) a coding identifier comprising a nucleic acid sequence; the biological target-binding domain of each capture probe of the plurality of capture probes comprises a nucleic acid sequence complementary to a portion of an mRNA; the nucleic acid sequence of the coding identifier of each of the plurality of capture probes identifies a unique location on the planar substrate and does not selectively hybridize to an mRNA that binds to the biological target-binding domain of 
	Regarding claim 3, Valat teaches that the predefined pattern is a pattern of photolithographic features or a pattern of ink-jet printed (paragraphs 0149-0150).
	Regarding claim 10, Valat teaches that the plurality of capture probes comprises at least 2500 capture probes based on the calculation of 100 different (i.e., non-identical) probes per 1 cm2 or higher, wherein biochip is between 1 cm2 to 25 cm2   (paragraph 0107), which meets the limitation of at least 1,000 capture probes.
	Regarding claim 12, Valat teaches that each of the plurality of capture probes further comprise a primer binding site (paragraph 0137).
	Regarding claim 20, as discussed above while rejecting claim 2, Valat teaches that the target mRNA hybridizes to the capture probe (Figs. 6 and paragraph 0110), which meets the limitation of an mRNA selectively hybridized to the biological target binding domain of the capture probe.

Claim Rejections - 35 USC § 103
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	Claims 11,14-19, 21-24 and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valat et al (US 2006/0199183 published Sep. 7, 2006) in view of Kallioniemi et al (US 2002/0132246 published Sep. 19, 2002).
	Claim interpretation: As discussed above in section 13.

	Claims 14-19 are dependent from claim 2. Claims 22-24 and 26-30 are dependent from claim 21. Also, a composition of instant claim 21 requires the composition of claim 2 and a tissue sample disposed on the array. 
	Regarding claims 2 and 21, Valat teaches a biochip of probes comprising at least two probes on a substrate (paragraphs 0017-0019), wherein the substrate comprise a glass slide (Fig. 1A paragraph 0105) further comprises chemical groups in the form of primary amines, thiol or aldehyde or carboxyl group suitable for covalent immobilization of capture probes (paragraph 0105). The artisan would recognize that the glass slide of Valat is the planar substrate of instant claims 2 and 21. 
	Valat further teaches that each of the probes (i.e., hairpin capture probes) comprise nucleic acid sequence 101 complementary to the target nucleic acid sequence (Figs. 1A and 1B and paragraph 0094) and tag sequence 106, which can be used to “address” the probe to a specific location on a biochip, by means of its hybridization to an immobilized biochip sequence that is perfectly complementary to the tag or a portion 2 or higher (paragraph 0107). 
	Each of the probes comprising sequence complementary to the mRNA target and tag sequence addressing the specific location on the glass slide substrate in the range of 3 to 100 per cm2 of Valat meets the limitation of probes comprising (i) a biological target-binding domain and (ii) a coding identifier comprising a nucleic acid sequence; the biological target-binding domain of each capture probe of the plurality of capture probes comprises a nucleic acid sequence complementary to a portion of an mRNA; the nucleic acid sequence of the coding identifier of each of the plurality of capture probes identifies a unique location on the planar substrate and does not selectively hybridize to an mRNA that binds to the biological target-binding domain of the capture probe; and the plurality of capture probes are directly immobilized on the planar substrate in a predefined pattern. 
	Regarding claim 21, Valat also teaches a tissue sample (paragraph 0195) but does not specifically teach that the tissue sample disposed on the array, which is taught by Kallioniemi, who is in the same field of endeavor teaches biological sample in the form of tissue sample disposed (i.e., placed) on the array that allows entire archives of tens of thousands of existing formalin-fixed tissues from pathology laboratories can be placed in a few dozen high-density tissue microarrays to survey many kinds of tumor types, as well as different stages of tumor progression that allows testing of dozens or even hundreds of potential prognostic or diagnostic molecular markers from the same 
As discussed above, both Valat and Kallioniemi teach comprising an array of probes that are complementary to mRNA and tissue sample (Valat Fig. 6 and paragraph 0110; Kallioniemi, Example 4). Kallioniemi specifically teaches tissue sample disposed on the high density array and provide teachings, suggestions and motivation to include tissue sample comprising mRNA on the array of probes that allows entire archives of tens of thousands of existing formalin-fixed tissues from pathology laboratories can be placed in a few dozen high-density tissue microarrays to survey many kinds of tumor types, as well as different stages of tumor progression that allows testing of dozens or even hundreds of potential prognostic or diagnostic molecular markers from the same set of tumors (Kallioniemi, paragraph 0101), thus providing motivation to include the tissue sample of Valat to be disposed on the array in the composition of Valat as suggested by Kallioniemi. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to include the tissue sample of Valat to be disposed on the array as suggested by Kallioniemi with a reasonable expectation of success with the expected benefit of increasing the utilities of the composition of Valat as taught by Kallioniemi. The artisan would be motivated to do so to identify disease progression and identifying molecular markers for tumor progression that is need for identifying better therapeutics.
	Regarding claim 11, Valat teaches that the plurality of capture probes comprises at least 2500 capture probes based on the calculation of 100 different (i.e., non-2 or higher, wherein biochip is between 1 cm2 to 25 cm2   (paragraph 0107, emphasis underlined by the examiner). Valat also teaches manufacturing biochip by means of an ink jet printing device for oligonucleotide synthesis (paragraph 0109) and cites a plurality of references including Blanchard et al (Biosensors and Bioelectronics, 1996, 687-690), who teaches at least 100,000 circular wells using 100 pl droplet (pg. 688, column 1, last paragraph). The artisan would recognize that the limitation of claim 11 of the plurality of capture probes comprises at least 10,000 capture probes would be obvious improvement over Valat as further evidenced by Blanchard.
Regarding claims 14-15, as discussed above while rejecting claim 2, Valat in view of Kallioniemi teaches a biological sample disposed on the array (limitation of claim 14), wherein the biological sample is a tissue sample (limitation of claim 15).
Regarding claims 16 and 26, Valat in view of Kallioniemi teaches that tissues sample comprises a tissue section (Kallioniemi, paragraph 0199).
Regarding claims 17-18 and 27-28, Valat in view of Kallioniemi teaches that tissues sample comprises a fixed tissue section (Kallioniemi, paragraph 0068) and formalin-fixed paraffin-embedded (FFPE) tissue sample (Kallioniemi, Example 1).
Regarding claims 19 and 29, Valat in view of Kallioniemi teaches that tissue sample is fresh or frozen sample (Example 1).
Regarding claim 22, Valat teaches glass slide (paragraph 0109), which encompasses a planar substrate.
	Regarding claim 23, Valat teaches that the plurality of capture probes comprises at least 2500 capture probes based on the calculation of 100 different (i.e., non-2 or higher, wherein biochip is between 1 cm2 to 25 cm2   (paragraph 0107), which meets the limitation of at least 1,000 capture probes.
	Regarding claim 24, Valat teaches that each of the plurality of capture probes further comprise a primer binding site (paragraph 0137).
	Regarding claim 30, Valat teaches that the target mRNA hybridizes to the capture probe (Figs. 6 and paragraph 0110), which meets the limitation of an mRNA selectively hybridized to the biological target binding domain of the capture probe.
	Regarding claim 31, Valat teaches tag sequence 106, which can be used to “address” the probe to a specific location on a biochip, by means of its hybridization to an immobilized biochip sequence that is perfectly complementary to the tag or a portion of the tag (Figs. 1A and 1B and paragraph 0095), wherein the target sequence is mRNA (Figs. 6 and paragraph 0110). The artisan would recognize that the tag sequence of Valat does not selectively hybridize to an mRNA because the probe comprises complementary region in the loop that hybridizes to mRNA.

19.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valat et al (US 2006/0199183 published Sep. 7, 2006) in view of Fan et al (WO 2004/015080, published Feb.19, 2004, cited in the previous office action).
	Valat and Fan teach an assay for detection of mRNA and therefore analogous arts. The teachings of Fan are specifically applied for the limitations of dependent claim 13 requiring fiducial marker on the array to identify to one array from another.
	Claim 13 is dependent from claim 2. The teachings of Valat regarding claim 2 are discussed above in section 18.

	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to include fiducial marker of Fan in the composition of Valat with a reasonable expectation of success with the expected benefit of identifying different probe arrays with ease, which allows detecting large number of mRNAs as taught by Fan. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including fiducial marker, which is routinely practiced in the art as exemplified by Fan.

20.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valat et al (US 2006/0199183 published Sep. 7, 2006) in view of Kallioniemi et al (US 2002/0132246 published Sep. 19, 2002) as applied to claim 21 above, and further in view of Fan et al (WO 2004/015080, published Feb.19, 2004, cited in the previous office action).
	Valat, Kallioniemi and Fan teach an assay for detection of mRNA and therefore analogous arts. The teachings of Fan are specifically applied for the limitations of dependent claim 25 requiring fiducial marker on the array to identify to one array from another.

	Regarding claim 25, Valat in view of Kallioniemi does not specifically teach fiducial marker, which is taught by Fan, who is in the same field of endeavor teaches an array compositions comprising at least a substrate and an array of probes on the substrate (pg. 26, paragraph 1) and further teaches marker beads (i.e., fiducial marker) to identify to one array from another (pg. 44, paragraph 3).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to include fiducial marker of Fan in the composition of Valat in view of Kallioniemi with a reasonable expectation of success with the expected benefit of identifying different probe arrays with ease, which allows detecting large number of mRNAs as taught by Fan. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including fiducial marker, which is routinely practiced in the art as exemplified by Fan.

Conclusion
21.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634